C. Allen, J.
1. We will first consider the questions arising in respect to the money received by the executor from the association incorporated in Massachusetts. The designation by Dewey, that this money should go to his estate, was invalid. If it were a part of his estate, it would be assets for the payment of debts and expenses of administration, and would be subject to an unrestricted disposition by will. But this is inconsistent with the statutes, and so beyond the power of the parties. Pub. Sts. e. 115, § 8. St. 1882, o. 195, § 2. American Legion of Honor v. Perry, 140 Mass. 580. Nor can the will itself be considered as making a valid designation in favor of the legatees named therein. In the first place, the will includes persons and purposes outside of what the statutes allow. But, besides, the designation must be made to the association in the lifetime of the party who is to make it, and must be approved by the directors. An ambulatory designation, which might be changed by him at pleasure, and approved or disapproved by the directors after his death, is not within the meaning of the bylaws. See art. 6, § 2; art. 9. Hellenberg v. B'nai Berith, 94 N. Y. 580.
*222It appears, however, that the fund now in controversy has actually .been paid over by the association, without objection, to the executor, and the question is what he shall do with it. If the executor had no right to enforce payment to himself, as the person entitled under the designation, or under the by-laws, and if, nevertheless, payment to him has been voluntarily made by the association, there is no reason why he may not properly be held to distribute the fund to such persons as may be legally entitled thereto under the by-laws, if there are any such; or, if not, to such persons as under the statutes may legally be beneficiaries. American Legion of Honor v. Perry, ubi supra. It is to be considered, therefore, whether by virtue of the bylaws any persons are so entitled, subject to the limitation, that the by-laws cannot confer rights inconsistent with the policy of the statutes.
Della Pratt stands first in order, claiming as an adopted daughter of Dewey. It is certainly open to doubt whether the by-laws, by their true construction, include an adopted child. But we need not determine this, because any claim which she might otherwise have is cut off by her compromise settlement and receipt. Independently of his claims against the two associations, Dewey left no property except to the trifling amount of $21.38. She received $450 from the executor, in addition to the $500 which she had already received from the New York association. All the parties must have understood that this payment to her by the executor came from the funds received by him from the two associations, and that, when she released any and all claims against the estate of said Dewey, and consented that said estate be distributed according to the provisions of the will, she meant by “ the estate ” to include the funds in question. No suggestion of fraud or of overreaching being made, the settlement must be treated as the settlement of a claim that was open to question, and as binding upon her. Under these circumstances, she cannot maintain her present claim to the whole fund.
She being out of the case, and there being no widow, no other child, and no mother nor father of the deceased, the by-laws provide that the payment shall be made to his executor or administrator. In view of the statute which limits beneficiaries to relatives, this provision of the by-laws cannot be held to *223mean that the executor shall hold the fund as general assets of the estate, or to be disposed of according to the will; but, the money being in his hands, and the will being ineffectual to dispose of it, either by way of bequest or of designation, and the beneficiaries being limited to relatives by the statutes, he should distribute the money in accordance with the rules established by the statute of distributions, excluding Della Pratt.
2. We now come to consider the questions arising in respect to the money derived from the association incorporated in New York. The designation of this also was to his estate. We have no occasion to consider whether such designation was valid under the laws of New York, because in this case also the bylaws provide for the payment, in the last resort, “ to the legal representatives of such deceased member; ” and the legal representative is the executor. Lodge v. Weld, 139 Mass. 499, 504. The claim of Della Pratt is to be disallowed for the same reasons heretofore given, and there is no other person living who is entitled in priority to the executor. It does not appear, and it is not contended, that the statutes of New York contain any limitation of persons who may be beneficiaries. There is no presumption that the statutes of another State are like our own. Murphy v. Collins, 121 Mass. 6. The money has been paid to the executor, and it is immaterial whether he took it under the designation by Dewey to his estate, or under the by-law providing for payment to Dewey’s legal representative, because in either case he would take it as estate of the deceased, without limitation as to its disposition, and it is therefore to be administered in accordance with the will, so far as not required for other lawful purposes. The limitation of the beneficiaries to relatives, established by our own statutes in respect to similar associations in this Commonwealth, does not affect the disposition of the money coming from the New York association.

Decree accordingly.